 `In the Mattel of GRIFFIN MANUFACTURING' Co.cmdUNITEDSTEELWORKERSOilADIERICACase No. R-4196.-Decided September 16, 1942Investigation and Certification of Representatives:stipulation for certificationupon consent electionMr. J. F. LeBusfor the Board.Mr. Paul Nunesof Erie, Pa., for the Union.Mr. J. Benson Saps,of counsel to the Board.DECISIONANDCERTIFICATION OF 'REPRESENTATIVES,STATEMENT OF TIIE CASEOn July 11, 1942, United Steelworkers of America, affiliated withthe Congress of Industrial Organizations. herein called the Union,filed with the Regional Director for the Sixth Region (Pittsburgh,Pennsylvania) a petition alleging that a question affecting- commercehad arisen concerning the representation of employees of GriffinManufacturing Co., herein called the Company, engaged in the manu-facture of builders' hardware and cold "strip at Erie, Pennsylvania,and requesting an investigation, and certification of representativespursuant to Section,9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On August 12, 1942, the Company, theUnion, and the Regional Director entered into a "STIPULATIONFOR CERTIFICATION UPON CONSENT ELECTION." OnAugust 14,,1942-, the National Labor Relations Board, hlerein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Libor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for appropriateIiearing upon due notice.Pursuant to the stipulation, an election by secret ballot was1 con-ducted on August 19, 1942, under the direction and supervision of theRegional Director, among all production and maintenance employeesat the Erie, Pennsylvania, plant who were employed by the Companyduring the pay-roll period ending August 1, 1942, including employees44NLR.B,No656 GRIFFIN MANUFACTURING CO.J7who did not work during such pay-roll period because they were illor on vacation or in the active military service or training,of the UnitedStates, of temporarily laid off; but excluding foremen, assistant fore-men, supervisors' in charge of any class of labor, watchmen, clerical,office, and salaried employees, and employees who have since quit orbeen discharged for cause since August 1, 1942, to determine whetheror not they desired to be represented by the Union.On August 20;1942, the Regional Director issued and duly served upon the partieshis Election Report on the ballot.No objections to the conduct of theballot or the Election Report have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results: -dotal oo eligibility list------------------------------------166Total ballots cast------------------------------------------141Total ballots challenged-----------------------------------0Total blank ballots----------------------------------------0Total void ballots-__-----------------------------1Total valid votes counted---------------------------------140Votes cast for United Steelworkers of America--------------129Votes cast against United Steelwoikers of America----------11Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS of FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Griffin Manufacturing Co. at its Erie, Penn-sylvania, plant, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees at the Erie, Penn-sylvania, plant of the Company except foremen, assistant foremen,supervisors in charge of any class of labor, watchmen, clerical, office,and salaried employees, constitute a unit 'appropriate for the pur-poses of-collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.United Steelworkers of America, affiliated with the Congressof Industrial Organizations, has been designated and selected by amajority of the employees in the above unit as their representativefor the purposes of collective bargaining, and is the exclusive repre-sentative of all employees in said unit, within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIED that United Steelworkers of America, af-filiated with the Congress of Industrial Organizations, has been desig-nated and selected by a majority of all production and maintenanceemployees at the Erie, Pennsylvania, plant of the Griffin Manufactur-ing Co., excluding foremen, assistant foremen, supervisors in chargeployees, as their representative for the purposes of collective bargain-of America, affiliated with the Congress of Industrial Organizations,is the exclusive representative of all such employees for the,purposes ofcollective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.